    Case 3:21-cv-02023-E Document 1 Filed 08/26/21                  Page 1 of 13 PageID 1



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS


 Grace Gonzales, individually and on behalf of
 all others similarly situated,                        C.A. No:
                                    Plaintiff,
                                                        CLASS ACTION COMPLAINT

                                                         DEMAND FOR JURY TRIAL




        -v.-
 Global Credit & Collection Corporation,
 Pinnacle Credit Services, LLC and
 John Does 1-25,


                        Defendant(s).

                                          COMPLAINT

       Plaintiff Grace Gonzales (hereinafter “Plaintiff”) brings this Class Action Complaint by

and through her attorneys, Stein Saks, PLLC against Defendant Global Credit & Collection

Corporation (hereinafter “Defendant GCC”) and Defendant Pinnacle Credit Services, LLC

(hereinafter “Defendant Pinnacle”), individually and on behalf of a class of all others similarly

situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and

belief of Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are

based upon Plaintiff's personal knowledge.

                                        INTRODUCTION

       1.      Congress enacted the Fair Debt Collection Practices Act (“FDCPA” or the “Act”)

   in 1977 in response to the "abundant evidence of the use of abusive, deceptive, and unfair debt

   collection practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was



                                                 1
 Case 3:21-cv-02023-E Document 1 Filed 08/26/21                    Page 2 of 13 PageID 2



concerned that "abusive debt collection practices contribute to the number of personal

bankruptcies, to material instability, to the loss of jobs, and to invasions of individual privacy."

Id. Congress concluded that "existing laws…[we]re inadequate to protect consumers," and that

"'the effective collection of debts" does not require "misrepresentation or other abusive debt

collection practices." 15 U.S.C. §§ 1692(b) & (c).

    2.      Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to "insure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). After

determining that the existing consumer protection laws ·were inadequate. Id. § 1692(b),

Congress gave consumers a private cause of action against debt collectors who fail to comply

with the Act. Id. § 1692k.

                                JURISDICTION AND VENUE

    3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any state law claims in this

action pursuant to 28 U.S.C. § 1367(a).

    4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this

is where a substantial part of the events or omissions giving rise to the claim occurred and

where Plaintiff resides.

                                   NATURE OF THE ACTION

    5.      Plaintiff brings this class action on behalf of a class of Texas consumers under §

1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

Collections Practices Act ("FDCPA"), and

    6.      Plaintiff is seeking damages and declaratory relief.




                                               2
 Case 3:21-cv-02023-E Document 1 Filed 08/26/21                Page 3 of 13 PageID 3




                                             PARTIES

   7.      Plaintiff is a resident of the State of Texas, County of Dallas, with an address at

1000 Mesquite, TX 75150.

   8.      Defendant GCC is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and as used in the FDCPA with an address at 4839 N. Elston Ave, Chicago, IL

60630-2534 and can be served on the C T Corporation System at 1999 Bryan St., Ste 900,

Dallas, TX 75201.

   9.      Upon information and belief, Defendant GCC is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.

   10.     Defendant Pinnacle Credit Services, LLC is a "debt collector" as the phrase is

defined in 15 U.S.C. § 1692(a)(6) and as used in the FDCPA with an address at 7900 MN-7,

St. Louis Park, MN 55426.

   11.     Upon information and belief, Defendant Pinnacle is a company that uses the mail,

telephone, and facsimile and regularly engages in business the principal purpose of which is to

attempt to collect debts alleged to be due another.

   12.     John Does l-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery

and should be made parties to this action.

                                  CLASS ALLEGATIONS




                                              3
 Case 3:21-cv-02023-E Document 1 Filed 08/26/21                  Page 4 of 13 PageID 4



   13.      Plaintiffs bring this claim on behalf of the following case, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

   14.      The Class consists of:

            a. all individuals with addresses in the State of Texas;

            b. to whom Defendant GCC sent a collection letter attempting to collect a

               consumer debt;

            c. that directed the recipient of the collection letter to send a dispute to multiple,

               contradictory addresses;

            d. which letter was sent on or after a date one (1) year prior to the filing of this

               action and on or before a date twenty-one (21) days after the filing of this action.

   15.      The identities of all class members are readily ascertainable from the records of

Defendant and those companies and entities on whose behalf it attempts to collect debts and/or

has purchased debts.

   16.      Excluded from the Plaintiff Class are the Defendant and all officers, members,

partners, managers, directors and employees of the Defendant and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate

families.

   17.      There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal

issue is whether the Defendant’s written communications to consumers, in the forms attached

as Exhibits A, violate 15 U.S.C. §§ 1692e, 1692g.

   18.      The Plaintiff’s claims are typical of the class members, as all are based upon the

same facts and legal theories. The Plaintiff will fairly and adequately protect the interests of




                                              4
 Case 3:21-cv-02023-E Document 1 Filed 08/26/21                  Page 5 of 13 PageID 5



the Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience

in handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

nor her attorneys have any interests, which might cause them not to vigorously pursue this

action.

   19.     This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is

a well-defined community interest in the litigation:

           a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

               that the Plaintiff Class defined above is so numerous that joinder of all members

               would be impractical.

           b. Common Questions Predominate: Common questions of law and fact exist

               as to all members of the Plaintiff Class and those questions predominance over

               any questions or issues involving only individual class members. The principal

               issue is whether the Defendant’s written communications to consumers, in the

               forms attached as Exhibit A violate 15 U.S.C. § 1692e, 1692g.

           c. Typicality: The Plaintiff’s claims are typical of the claims of the members of

               the Plaintiff Class. The Plaintiff and all members of the Plaintiff Class have

               claims arising out of the Defendants' common uniform course of conduct

               complained of herein.

           d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

               Plaintiff Class insofar as Plaintiff has no interests that are adverse to the absent

               members of the Plaintiff Class. The Plaintiff is committed to vigorously

               litigating this matter. Plaintiff has also retained counsel experienced in handling




                                              5
 Case 3:21-cv-02023-E Document 1 Filed 08/26/21                  Page 6 of 13 PageID 6



               consumer lawsuits, complex legal issues, and class actions. Neither the Plaintiff

               nor her counsel have any interests which might cause them not to vigorously

               pursue the instant class action lawsuit.

           e. Superiority: A class action is superior to the other available means for the fair

               and efficient adjudication of this controversy because individual joinder of all

               members would be impracticable. Class action treatment will permit a large

               number of similarly situated persons to prosecute their common claims in a

               single forum efficiently and without unnecessary duplication of effort and

               expense that individual actions would engender.

   20.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff

Class predominate over any questions affecting an individual member and in that a class action

is superior to other available methods for the fair and efficient adjudication of the controversy.

   21.     Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).

                                  FACTUAL ALLEGATIONS

   22.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered above herein with the same force and effect as if the same were set forth at length

herein.

   23.     Some time prior to November 16, 2020, an obligation was allegedly incurred to

Capital One Bank (USA), N.A.




                                              6
 Case 3:21-cv-02023-E Document 1 Filed 08/26/21               Page 7 of 13 PageID 7



   24.     The Capital One Bank (USA), N.A. obligation arose out of an alleged debt for

transactions primarily for personal, family or household purposes.

   25.     The alleged Capital One Bank (USA), N.A. obligation is a "debt" as defined by 15

U.S.C.§ 1692a(5).

   26.     Capital One Bank (USA), N.A. is a "creditor" as defined by 15 U.S.C. § 1692a(4).

   27.     Defendant Pinnacle, a debt collector, purportedly purchased the Capital One Bank

(USA), N.A. debt and contracted with the Defendant GCC to collect the alleged debt.

   28.     Defendant collects and attempts to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United

States Postal Services, telephone and internet.

                        Violation – November 16, 2020 Collection Letter

   29.     On or about November 16, 2020, Defendant sent the Plaintiff a collection letter (the

“Letter”) regarding the alleged debt owed to Capital One Bank (USA), N.A. A true and correct

copy of the Letter is attached hereto as Exhibit A.

   30.     The letter ostensibly provides the notices as required by 15 U.S.C. § 1692g

regarding disputing the debt.

   31.     The Letter contains a payment slip and states two completely different addresses

for the Defendant: 1) PO Box 702070, Plymouth, MI 48170-0975 and 2) Global Credit &

Collection Corp., 4839 North Elston Ave, Chicago, IL 60630-2534

   32.     None of these addresses are specifically identified as the correct address where to

send disputes.

   33.     Plaintiff was therefore confused as to how to properly dispute the debt and exercise

her rights under § 1692g.




                                             7
     Case 3:21-cv-02023-E Document 1 Filed 08/26/21                   Page 8 of 13 PageID 8



     34.         Upon information and belief, disputes sent to one or more of these addresses will

not be honored by Defendant.

     35.         Even if disputes would be honored at all the addresses, they would not be properly

processed at all the addresses.

     36.         Disputes sent to the addresses would not be handled identically.

     37.         The processing times at one or more of the addresses are unreasonable in relation

to the requirements of Section 1692g.

     38.         Listing these incorrect addresses misled Plaintiff into believing a proper dispute can

be sent there.

     39.         Plaintiff was therefore unable to straightforwardly dispute the debt resulting in

wasted time.

     40.         Without clear direction as to where to mail a written dispute, the least sophisticated

consumer would likely not dispute the debt at all.

     41.         Without clear direction as to where to mail a written dispute, the least sophisticated

consumer would likely not dispute the debt at all because s/he would be frightened of calling the

collection agency where highly trained and aggressive debt collectors answer calls.

     42.         Plaintiff was therefore unable to evaluate his options of how to handle this debt.

     43.         If Plaintiff would have sent payment to the wrong address, she would remain liable

for the balance.

     44.         The least sophisticated consumer also may not send payment for fear that it would

not be properly handled or accepted if sent to the wrong address.

     45.         In addition, the letter states: “THE LAW LIMITS HOW LONG YOU CAN BE

SUED ON A DEBT. BECAUSE OF THE AGE OF YOUR DEBT, Pinnacle Credit Services, LLC




                                                   8
     Case 3:21-cv-02023-E Document 1 Filed 08/26/21                  Page 9 of 13 PageID 9



WILL NOT SUE YOU FOR IT, AND Pinnacle Credit Services, LLC WILL NOT REPORT IT

TO ANY CREDIT REPORTING AGENCY. THIS NOTICE IS REQUIRED BY LAW.”

     46.       The letter only states that Defendant Pinnacle will not sue on the debt and will not

report it to any credit reporting agency but leaves open the possibility that Defendant GCC may

actually sue on the debt and report the debt to a credit reporting agency.

     47.       Upon information and belief, Defendant GCC will not sue on the debt or report the

debt to a credit reporting agency.

     48.       It is deceptive to imply that Defendant GCC may sue on the debt and report the

debt to a credit reporting agency when they will not.

     49.       Because of Defendant’s actions, Plaintiff expended time, money, and effort in

determining the proper course of action.

     50.       These violations by Defendant were knowing, willful, negligent and/or intentional,

and Defendant did not maintain procedures reasonably adapted to avoid any such violations.

     51.       Defendants’ collection efforts with respect to this alleged debt from Plaintiff caused

Plaintiff to suffer concrete and particularized harm, inter alia, because the FDCPA provides

Plaintiff with the legally protected right to be not to be misled or treated unfairly with respect to

any action for the collection of any consumer debt.

     52.       Defendants’ deceptive, misleading and unfair representations with respect to its

collection efforts were material misrepresentations that affected and frustrated Plaintiff's ability to

intelligently respond to Defendants’ collection efforts because Plaintiff could not adequately

respond to Defendants’ demand for payment of this debt.

     53.       Defendants’ actions created an appreciable risk to Plaintiff of being unable to

properly respond or handle Defendants’ debt collection.




                                                  9
   Case 3:21-cv-02023-E Document 1 Filed 08/26/21                    Page 10 of 13 PageID 10



      54.       Plaintiff was confused and misled to her detriment by the statements in the dunning

letter, and relied on the contents of the letter to her detriment.

      55.       Plaintiff would have pursued a different course of action were it not for Defendant’s

statutory violations.

      56.       As a result of Defendant’s deceptive, misleading and false debt collection practices,

Plaintiff has been damaged.

                             COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

        57.     Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

    above herein with the same force and effect as if the same were set forth at length herein.

        58.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

    violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

        59.     Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false, deceptive,

    or misleading representation or means in connection with the collection of any debt.

        60.     Defendant violated § 1692e:

                a. As the Letter it is open to more than one reasonable interpretation, at least one

                    of which is inaccurate.

                b. By making a false and misleading representation in violation of §1692e(10).

        61.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

    conduct violated Section 1692e et seq. of the FDCPA, and Plaintiff is entitled to an award of

    actual damages, statutory damages, costs and attorneys’ fees.

                                              COUNT II

            VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                              15 U.S.C. §1692g et seq.



                                                   10
Case 3:21-cv-02023-E Document 1 Filed 08/26/21                  Page 11 of 13 PageID 11



   62.     Plaintiff repeats the above allegations as if set forth herein.

   63.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

   64.     Pursuant to 15 U.S.C. § 1692g:

              Within five days after the initial communication with a consumer in

              connection with the collection of any debt, a debt collector shall, unless the

              following information is contained in the initial communication or the

              consumer has paid the debt, send the consumer a written notice containing –

                   1. The amount of the debt;

                   2. The name of the creditor to whom the debt is owed;

                   3. A statement that unless the consumer, within thirty days after

                       receipt of the notice, disputes the validity of the debt, or any

                       portion thereof, the debt will be assumed to be valid by the debt-

                       collector;

                   4. A statement that the consumer notifies the debt collector in

                       writing within thirty-day period that the debt, or any portion

                       thereof, is disputed, the debt collector will obtain verification of

                       the debt or a copy of a judgment against the consumer and a copy

                       of such verification or judgment will be mailed to the consumer

                       by the debt collector; and

                   5. A statement that, upon the consumer’s written request within the

                       thirty-day period, the debt collector will provide the consumer




                                             11
   Case 3:21-cv-02023-E Document 1 Filed 08/26/21                 Page 12 of 13 PageID 12



                           with the name and address of the original creditor, if different

                           from the current creditor.

       65.     Defendant violated this section by providing multiple addresses and not identifying

   which one to use for disputing the debt, thereby failing to provide the proper notice required

   by §1692g in an initial collection letter.

       66.     By reason thereof, Defendant is liable to Plaintiff for judgment in that Defendant's

   conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages,

   costs and attorneys’ fees.



                                DEMAND FOR TRIAL BY JURY

       67.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby

   requests a trial by jury on all issues so triable.


                                       PRAYER FOR RELIEF

WHEREFORE, Plaintiff Grace Gonzales, individually and on behalf of all others similarly

situated, demands judgment from Defendant GCC and Defendant Pinnacle as follows:


       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Raphael Deutsch, Esq. as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;

       4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       5.      Awarding pre-judgment interest and post-judgment interest; and




                                                  12
Case 3:21-cv-02023-E Document 1 Filed 08/26/21            Page 13 of 13 PageID 13



   6.     Awarding Plaintiff and the Class such other and further relief as this Court may

deem just and proper.


                                       Respectfully Submitted,

                                       STEIN SAKS, PLLC

                                       /s/Raphael Deutsch
                                       Raphael Deutsch, Esq.
                                       285 Passaic Street
                                       Hackensack, NJ 07601
                                       Tel: (201) 282-6500
                                       Fax: (201) 282-6501
                                       rdeutsch@steinsakslegal.com




                                         13
